Exhibit 10.1

[FORM]

[Name Of Fund Or Trust]

One Franklin Parkway

San Mateo, California 94403-1906

Franklin/Templeton Distributors, Inc.

One Franklin Parkway

San Mateo, CA 94403-1906

 

Re:

Distribution Agreement

Gentlemen:

We, [Name of Fund or Trust], (the “Fund”), comprise of the series listed on
Attachment A (each a “Fund”, and collectively, the “Funds”) are a Delaware
statutory trust operating as an open-end management investment company or
“mutual fund”, which is registered under the Investment Company Act of 1940, as
amended (the “1940 Act”), and whose shares are registered under the Securities
Act of 1933, as amended (the “1933 Act”). We desire to issue one or more series
or classes of our authorized but unissued shares of capital stock or beneficial
interest (the “Shares”) to authorized persons in accordance with applicable
Federal and State securities laws. The Fund’s Shares may be made available in
one or more separate series, each of which may have one or more classes.

You have informed us that your company is registered as a broker-dealer under
the provisions of the Securities Exchange Act of 1934, as amended and that your
company is a member of the Financial Industry Regulatory Authority. You have
indicated your desire to act as the exclusive selling agent and distributor for
the Shares. We have been authorized to execute and deliver this Distribution
Agreement (“Agreement”) to you by a resolution of our Board of Trustees
(“Board”) passed at a meeting at which a majority of Board members, including a
majority who are not otherwise interested persons of the Fund and who are not
interested persons of our investment adviser, its related organizations or with
you or your related organizations, were present and voted in favor of the said
resolution approving this Agreement.



--------------------------------------------------------------------------------

1. Appointment of Underwriter. Upon the execution of this Agreement and in
consideration of the agreements on your part herein expressed and upon the terms
and conditions set forth herein, we hereby appoint you as the exclusive sales
agent for our Shares and agree that we will deliver such Shares as you may sell.
You agree to use your best efforts to promote the sale of Shares, but are not
obligated to sell any specific number of Shares.

However, the Fund and each series retain the right to make direct sales of its
Shares without sales charges consistent with the terms of the then current
prospectus and statement of additional information and applicable law, and to
engage in other legally authorized transactions in its Shares which do not
involve the sale of Shares to the general public. Such other transactions may
include, without limitation, transactions between the Fund or any series or
class and its shareholders only, transactions involving the reorganization of
the Fund or any series, and transactions involving the merger or combination of
the Fund or any series with another corporation or trust.

2. Independent Contractor. You will undertake and discharge your obligations
hereunder as an independent contractor and shall have no authority or power to
obligate or bind us by your actions, conduct or contracts except that you are
authorized to promote the sale of Shares. You may appoint sub-agents or
distribute through dealers or otherwise as you may determine from time to time,
but this Agreement shall not be construed as authorizing any dealer or other
person to accept orders for sale or repurchase on our behalf or otherwise act as
our agent for any purpose.

3. Offering Price. Shares shall be offered for sale at a price equivalent to the
net asset value per share of that series and class plus any applicable
percentage of the public offering price as sales commission or as otherwise set
forth in our then current prospectus. On each business day on which the New York
Stock Exchange is open for business, we will furnish you with the net asset
value of the Shares of each available series and class which shall be determined
in accordance with our then effective prospectus. All Shares will be sold in the
manner set forth in our then effective prospectus and statement of additional
information, and in compliance with applicable law.

4. Compensation.

A. Sales Commission. You shall be entitled to charge a sales commission on the
sale or redemption, as appropriate, of each series and class of each Fund’s
Shares in the amount of any initial, deferred or contingent deferred sales
charge as set forth in our then effective prospectus. You may allow any
sub-agents or dealers such commissions or discounts from and not exceeding the
total sales commission as you shall deem advisable, so long as any such
commissions or discounts are set forth in our current prospectus to the extent
required by the applicable Federal and State securities laws. You may also make
payments to sub-agents or dealers from your own resources, subject to the
following conditions: (a) any such payments shall not create any obligation for
or recourse against the Fund or any series or class, and (b) the terms and
conditions of any such payments are consistent with our prospectus and
applicable

 

2



--------------------------------------------------------------------------------

Federal and State securities laws and are disclosed in our prospectus or
statement of additional information to the extent such laws may require.

B. Distribution Plans. You shall also be entitled to compensation for your
services as provided in any Distribution Plan adopted as to any series and class
of any Fund’s Shares pursuant to Rule 12b-1 under the 1940 Act. The compensation
provided in any such Distribution Plan (a “12b-1 Plan”) may be divided into a
distribution fee and a service fee, as set forth in such Plan and the Fund’s
then current prospectus and statement of additional information (“SAI”), each of
which is compensation for different services to be rendered to the Fund. Subject
to the termination provisions in a 12b-1 Plan, any distribution fee with respect
to the sale of a Share subject to such Plan shall be earned when such Share is
sold and shall be payable from time to time as provided in the 12b-1 Plan. The
distribution fee payable to you as provided in any 12b-1 Plan shall be payable
without offset, defense or counterclaim (it being understood by the parties
hereto that nothing in this sentence shall be deemed a waiver by the Fund of any
claim the Fund may have against you).

C. With respect to the sales commission on the redemption of Shares of each
series and class of Fund as provided in Subsection 4.A. above, we will cause our
shareholder services agent (the “Transfer Agent”) to withhold from redemption
proceeds payable to holders of the Shares all contingent deferred sales charges
properly payable by such holders in accordance with the terms of our then
current prospectuses and statements of additional information (each such sales
charge, a “CDSC”). Upon receipt of an order for redemption, the Transfer Agent
shall direct our custodian to transfer such redemption proceeds to a general
trust account. We shall then cause the Transfer Agent to pay over to you or your
assigns from the general trust account such CDSCs properly payable by such
holders as promptly as possible after the settlement date for each such
redemption of Shares. CDSCs shall be payable without offset, defense or
counterclaim (it being understood that nothing in this sentence shall be deemed
a waiver by us of any claim we may have against you.) You may direct that the
CDSCs payable to you be paid to any other person.

5. Terms and Conditions of Sales. Shares shall be offered for sale only in those
jurisdictions where they have been properly registered or are exempt from
registration or for which appropriate notice filings have been made, and only to
those groups of people which the Board may from time to time determine to be
eligible to purchase such shares.

6. Orders and Payment for Shares. Orders for Shares shall be directed to the
Fund’s shareholder services agent, for acceptance on behalf of the Fund. At or
prior to the time of delivery of any of our Shares you will pay or cause to be
paid to the custodian of the Fund’s assets, for our account, an amount in cash
or other consideration as described from time to time in any then effective Fund
prospectus equal to the net asset value of such Shares. Sales of Shares shall be
deemed to be made when and where accepted by the Fund’s shareholder services
agent. The Fund’s custodian and shareholder services agent shall be identified
in its prospectus or SAI.

7. Purchases for Your Own Account. You shall not purchase our Shares for your
own account for purposes of resale to the public, but you may purchase Shares
for your own

 

3



--------------------------------------------------------------------------------

investment account upon your assurance, which may be in writing, that the
purchase is for investment purposes and that the Shares will not be resold
except through redemption by us.

8. Sale of Shares to Affiliates. You may sell our Shares at net asset value to
certain of your and our affiliated persons pursuant to the applicable provisions
of the Federal securities statutes and rules or regulations thereunder (the
“Rules and Regulations”), including Rule 22d-1 under the 1940 Act, as amended
from time to time.

9. Allocation of Expenses. We will pay (or enter into arrangements providing
that persons other than us shall pay) the expenses:

 

  (a)

Of the preparation and typesetting of our audited and certified financial
statements to be included in any Post-Effective Amendments (“Amendments”) to our
Registration Statement under the 1933 Act or 1940 Act, including the prospectus,
the summary prospectus and SAI included therein;

 

  (b)

Of the preparation, including legal fees, and typesetting of all Amendments or
supplements filed with the Securities and Exchange Commission, including the
copies of the prospectuses, summary prospectuses and SAIs included in the
Amendments, other than those necessitated by your (including your affiliates’)
activities or Rules and Regulations related to your activities where such
Amendments or supplements result in expenses which we would not otherwise have
incurred;

 

  (c)

Of the preparation, printing, mailing and distribution of any reports or
communications which we send to our existing shareholders, including expenses
associated with printing, mailing and distributing annually any updated
prospectus, summary prospectus, report or SAI to existing shareholders, other
than those necessitated by your (including your affiliates’) activities or Rules
and Regulations related to your activities where such communications result in
expenses which we would not otherwise have incurred;

 

  (d)

Of printing, mailing and distribution of any prospectus or summary prospectus
included with the confirmation of any purchase order of Fund shares;

 

  (e)

Of reimbursing the reasonable costs of dealers that elect to “print on demand”
any prospectus or summary prospectus included with the confirmation of any
purchase order of Fund shares; and

 

  (f)

Of filing and other fees to Federal and State securities regulatory authorities
necessary to continue offering our Shares.

 

4



--------------------------------------------------------------------------------

You will pay (or enter into arrangements providing that persons other than you
shall pay) the expenses:

 

  (a)

Of the preparation, including legal fees, typesetting, printing, and
distributing (including mailing) of all Amendments and supplements to our
prospectuses, summary prospectuses and SAIs if the Amendment or supplement
arises from your (including your affiliates’) activities or Rules and
Regulations related to your activities and those expenses would not otherwise
have been incurred by us;

 

  (b)

Of printing and distributing (including mailing) additional copies, for use by
you as sales literature or for other marketing or offering purposes, of reports,
prospectuses, summary prospectuses, SAIs, supplements or other communications,
which we have prepared for distribution to our existing shareholders; and

 

  (c)

Incurred by you in advertising, promoting and selling our Shares.

We acknowledge that some of the expenses to be borne by you under (b) and (c) as
set forth above, may be paid from Rule 12b-1 fees that you receive from the
applicable class of the Fund from time to time.

10. Furnishing of Information. We will furnish to you such information with
respect to each series and class of Shares, in such form and signed by such of
our officers as you may reasonably request, and we warrant that the statements
therein contained, when so signed, will be true and correct. We will also
furnish you with such information and will take such action as you may
reasonably request in order to qualify our Shares for sale to the public under
the Blue Sky Laws of jurisdictions in which you may wish to offer them. We will
furnish you with annual audited financial statements of our books and accounts
certified by independent public accountants, with semi-annual financial
statements prepared by us, with registration statements and, from time to time,
with such additional information regarding our financial condition as you may
reasonably request.

11. Conduct of Business. Other than our currently effective prospectus, you will
not issue any sales material or statements except literature or advertising
which conforms to the requirements of Federal and State securities laws and
regulations and which have been filed, where necessary, with the appropriate
regulatory authorities. You will furnish us with copies of all such materials
prior to their use and no such material shall be published if we shall
reasonably and promptly object.

You shall comply with the applicable Federal and State laws and regulations
where our Shares are offered for sale and conduct your affairs with us and with
dealers, brokers or investors in accordance with the Conduct Rules of the
National Association of Securities Dealers, Inc.

 

5



--------------------------------------------------------------------------------

12. Redemption or Repurchase Within Seven Days. If Shares are tendered to us for
redemption or repurchase by us within seven business days after your acceptance
of the original purchase order for such Shares, you will immediately refund to
us the full sales commission (net of allowances to dealers or brokers) allowed
to you on the original sale, and will promptly, upon receipt thereof, pay to us
any refunds from dealers or brokers of the balance of sales commissions
reallowed by you. We shall notify you of such tender for redemption within 10
days of the day on which notice of such tender for redemption is received by us.

13. Other Activities. Your services pursuant to this Agreement shall not be
deemed to be exclusive, and you may render similar services and act as an
underwriter, distributor or dealer for other investment companies in the
offering of their shares.

14. Term of Agreement. This Agreement shall become effective on the date of its
execution, and shall remain in effect for a period of two (2) years. The
Agreement is renewable annually thereafter, with respect to the Fund or, if the
Fund has more than one series, with respect to each series, for successive
periods not to exceed one year (i) by a vote of (a) a majority of the
outstanding voting securities of the Fund or, if the Fund has more than one
series, of each series, or (b) by a vote of the Board, and (ii) by a vote of a
majority of the members of the Board who are not parties to the Agreement or
interested persons of any parties to the Agreement (other than as members of the
Board), cast in person at a meeting called for the purpose of voting on the
Agreement.

This Agreement may at any time be terminated by the Fund or by any series
without the payment of any penalty, (i) either by vote of the Board or by vote
of a majority of the outstanding voting securities of the Fund or any series on
90 days’ written notice to you; or (ii) by you on 90 days’ written notice to the
Fund; and shall immediately terminate with respect to the Fund and each series
in the event of its assignment.

15. Suspension of Sales. We reserve the right at all times to suspend or limit
the public offering of Shares upon two days’ written notice to you.

16. Miscellaneous. This Agreement shall be subject to the laws of the State of
California and shall be interpreted and construed to further promote the
operation of the Fund as an open-end investment company. This Agreement shall
supersede all Distribution Agreements and Amendments previously in effect
between the parties. As used herein, the terms “net asset value,” “offering
price,” “investment company,” “open-end management investment company,”
“assignment,” “principal underwriter,” “interested person,” “affiliated person,”
and “majority of the outstanding voting securities” shall have the meanings set
forth in the 1933 Act or the 1940 Act and the Rules and Regulations thereunder
and the term “assignment” shall have the meaning as set forth in the 1940 Act
and the Rules and Regulations thereunder.

 

6



--------------------------------------------------------------------------------

Nothing herein shall be deemed to protect you against any liability to us or to
our securities holders to which you would otherwise be subject by reason of
willful misfeasance, bad faith or gross negligence in the performance of your
duties hereunder, or by reason of your reckless disregard of your obligations
and duties hereunder.

If the foregoing meets with your approval, please acknowledge your acceptance by
signing each of the enclosed copies, whereupon this will become a binding
agreement as of the date set forth below.

Very truly yours,

[NAME OF FUND OR TRUST]

 

By:

 

 

 

    [NAME]

 

    [TITLE]

Accepted:

Franklin/Templeton Distributors, Inc.

By:

 

 

 

    [NAME]

 

    [TITLE]

Dated:                     

 

7